Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting machine in  claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because there are many features that lack antecedent basic. Correction is required.  See MPEP § 608.01(b). To make it more clear, the abstract should read as following:
--a food cutting machinethe at least one nut, and a lifting wedge on which a blade is partially embedded, leaving the cutting edge of the blade protruding on the upper face of the rotating disc through the window of the rotating disc. Existing in the fixing area of the rotating disc, there is at least one fastening hole coinciding with the at least one fastening hole and the at least one nut of the flap and capable of fixing the whole assembly by linking elements. --
The disclosure is objected to because of the following informalities: the disclosure should refer to support the invention, thus the unnecessary information of page 1 “CROSS-REFERENCE TO RELATED APPLICATIONS…Not applicable” should be deleted. Appropriate correction is required.

Claim Objections
Claims 1, 3-4 are objected to because of the following informalities:  
Claim 1, lines 1-2 should be read --A cutting assembly for a food cutting machine, comprising--;
Clam 1, line 8 should be read -- wherein said flap comprises:--
Claim 1, the last paragraph should be read –at least one fastening hole existing in the fixing area of the rotating disc and coinciding with the at least one fastening hole (3d) and the at least one nut of the flap and capable of fixing the whole assembly by means of linking elements.
Claim 3, line 4 “being comprised” should read –comprising--
Claim 4, line 3 should be read: --…the rotating disc comprises a levelling platform…--
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim 1 limitation “linking elements” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
First, "element" is a generic substitute for “means”; second, the "element" is modified by functional language including “capable of fixing the whole assembly”; and third, the "element" is not modified by sufficient structure to perform the recited function because "linking" preceding element describes the function, not the structure of the element.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of Claim 1 recites “a cutting assembly for food cutting machine(s)”. From this preamble, it appears Applicant is seeking protection for the cutting assembly by itself, without the food cutting machine(s). However, in the body of claim 1 is the phrase “a rotating disc with a window and a pivot hole linked to the rotation axis of the cutting machine…being connected radially to the rotation axis of the cutting machine”.   There are two lines of thought on this. One is that claim should be interpreted as a combination of the cutting assembly and the cutting machine, which is seemingly not what the preamble suggests.  Two is that it is not a combination, but then it is not clear what structural scope to give the language in the body of the claim.  What positively structures are being claimed?  If the cutting machine is not positively recited, then any prior art held against it would not need to show a cutting machine, it would only need to show the structure of the cutting assembly, right?
	Claim 1, the fixing area of the rotating disc in line 15 lacks of antecedent basis in the claim and is indefinite because it is unclear what it refers to.
Claim 3, the limitation of “mooring hole” is unclear. What is structure of a “mooring” hole? Since the specification does not clearly discuss it and the drawing is not clearly shown. Is any through hole be to be considered as a “mooring” hole?
Claim 3 recites “a safety component is incorporated being comprised of at least one mooring hole coinciding with at least one mooring hole of the rotating disc and at least one mooring hol” (emphasis added) that is confusing whether the at least one mooring hole refers to the at least one fastening hole or an additional hole, and it is unclear what the structure of the mooring hole. What is the different of a mooring hole and a fastening hole? And it is unclear whether the nut of the flap refers to the at least one nut in claim 1 or an additional nut.
 The language “a levelling platform…levels the elevation of the cutting edge of the blade…” of claim 4 is vague as used. It is not clear how one can determine the platform or the perimeter …of the rotating disc is leveled since the claim is just claimed the cutting assembly without a cutting machine.
Claim 4, the profile of the rotating disc in lines 1-2 lacks of antecedent basis in the claim and is indefinite because it is unclear what it refers to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (GB 388154A) in view of  Karl (DE 20006089 U1 and Translation).
Regarding claim 1, as best understood, Thomas shows a cutting assembly (a cutting disc assembly) for a food cutting machine (Figures 1-7) , comprising: a rotating disc (10, Figure 7) with a window (11) and a pivot hole (Figure 7 shows a central hole for coupling a spindle 1) linked to the rotation axis of the cutting machine,  a flap (6, Figure 4) being inserted into the lower face of the rotating disc (Figure 4, the carry arm 6 is  positioned within on a right side or lower the perimeter of the disc 10) and being connected radially to the rotation axis of the cutting machine (Figure 2) by an insert ring (a central portion of the carry arm 6, Figure 5 having a central hole is shaped like a ring), 
wherein said flap comprises a fixing area (Figure 5, where the reference 6 is), and a lifting wedge (8) on which a blade (7)  is partially embedded, leaving the cutting edge of the blad
the fixing area of the flap being below a fixing area of the rotating disc (Figure 2, since  the carry arm 6 is rotated, eventually it has a position that lower or below a fixing area of the rotating disc).
However, Thomas fails to discus linking elements (screws) and nuts  and fastening holes in the fixing area of the rotating disc and coinciding with fastening holes of the flap and blade as set forth in the claim.
Karl shows a cutting disc assembly (Figures 3-5) including screws and nuts for securing a blade (6a, 6b…), a spacer plates (7a, 7b…), and a disc (5) together as a whole assembly.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting assembly of Thomas to have screws and nuts, fasting holes of the disc, the blade, the other parts, as taught by Karl, since this is known an alternative way for the same purpose of fastening all parts together.
Regarding claim 2, the modified assembly of Thomas shows that the window of the rotating disc has a dimension and geometry corresponding to the dimension and geometry of the lifting wedge of the flap (Figures 2-3 of Thomas).
Regarding claim 3, the modified assembly of Thomas shows that  over the fixing area of the rotating disc and attached to the lifting wedge (see the discussion in claim 1 above), a safety component (17-21, Col. 4, lines 10-25 “each blade – carrying arm 6 is adapted to be engaged with any one of the seating surfaces 19, 20, or 21”) is incorporated and comprising at least one mooring hole coinciding with at least one mooring hole of the rotating disc and at least one mooring hole, and the at least one nut of the flap (see the discussion of screws and nuts for securing all parts together with the disc in claim 1 above).
Regarding claim 4, as best understood, the modified assembly of Thomas shows that a profile of the rotating disc (a flat body of the disc 10, Figure 7 of Thomas) comprises a levelling platform (the flat body) in the fixing area and the perimeter of the pivot hole of the rotating disc that levels the elevation of the cutting edges of the blade on the upper face of the rotating disc (Figure 9 of Thomas, the blade 7 is parallel to the flat body of the disc 10, with regards to “level or levelling”, this disc is capable of leveling the blade, since the claims are written, it appears Applicant is seeking protection for the cutting assembly by itself, without the food cutting machine. However, the disc assembly of Thomas is capable of leveling the blade).
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (GB 388154A) in view of  Karl (DE 20006089 U1 and Translation) and Lagier (EP 3064110 A1).
Regarding claims 1-4, this is an alternative rejection if one argues that the Thomas’s cutting disc assembly (flap) does not have an insert ring as set forth in claim 1, then
See Lagier’s Figure 2, showing a carrying arm (265) that has a ring (Para. 30 “a ring-shape element 262”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting assembly of Thomas to have an insert ring, as taught by Lagier, in order to leave uncovered at least a portion of the food opening corresponding to the blade (Para. 30 of Lagier).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/14/2022